Citation Nr: 0729816	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative 
residuals, bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to June 
1976 and from March 1977 to November 1983.  This appeal 
arises from a May 2001 rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  There is no competent evidence of injuries to either hip 
during service.  

2.  No competent evidence exists establishing that the 
veteran's bilateral hip disability, first demonstrated many 
years after separation from service, is causally related to 
service or any incident therein.


CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).
    
The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that he injured both hips while in 
service.  Specifically, the veteran has stated that he 
injured his hips while playing football in the service. 

A November 1980 service medical record noted that the veteran 
injured his knees while playing football.  However, there is 
no mention of any hip injury.  The June 1983 separation 
examination noted a "Normal" evaluation for the lower 
extremities.  

The veteran submitted a March 2001 private medical record 
noting that "it [was] possible" that the veteran's left hip 
aseptic necrosis was service connected.  The Board notes that 
a "possible" connection or one based on "speculation" is 
too tenuous a basis on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Additionally, private 
medical records, dated July 1999 and September 1999, noted 
that the bilateral hip disability was caused by alcohol 
consumption.  The July 1999 private physician stated that the 
football injury from service was "unlikely" the cause since 
the injury was so remote in time and did not cause a fracture 
or dislocation.  The Board must also note the lapse of many 
years between the veteran's separation from service (1983) 
and the first documented treatment for the claimed disorder 
(1997).  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's current bilateral hip 
disability and any incident of his active military service.  
Therefore, the veteran's claim of service connection for 
bilateral hip disability must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Feb. 2001).
 
The Board is aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Absent a minimal showing by 
competent evidence that a causal connection between the 
veteran's bilateral hip disability and his military service 
exists, VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Moreover, there are 
medical opinions of record addressing the etiology of the 
veteran's hip disability and the preponderance of that 
evidence is in favor of a denial of the claim, as previously 
discussed.  Another examination at this late date would 
provide no additional evidence of significant weight to 
substantiate the claim.  Hence, VA has fulfilled its duty to 
assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for bilateral hip 
disability is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


